Citation Nr: 0728873	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-11 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic skin disease, claimed as porphyria 
cutanea tarda (PCT) and cancer, due to Agent Orange exposure.

2.  Entitlement to service connection for a chronic skin 
disease, claimed as porphyria cutanea tarda (PCT) and cancer, 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to August 
1969.  He served in the Republic of Vietnam in the United 
States Army and his military decorations include the Combat 
Infantryman Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), 
which, as will be further discussed below, incorrectly 
addressed the veteran's application to reopen a previously 
denied claim for service connection for a chronic skin 
disorder as a new claim for VA compensation for skin cancer 
and denied the claim on the merits.  The Board has determined 
upon review of the history of the claim that the correct 
issue on appeal is whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a chronic skin disease, claimed as 
PCT and cancer, due to Agent Orange exposure.

Pursuant to the Board's determination below, the claim of 
entitlement to service connection for a chronic skin disease 
is reopened for a de novo review on the merits. To ensure 
compliance with the veteran's right to appellate due process, 
the reopened claim is REMANDED to the RO, via the Appeals 
Management Center (AMC), in Washington, D.C., for 
consideration in the first instance.


FINDINGS OF FACT

1.  In an unappealed rating decisions dated in April 1994 and 
April 1995, entitlement to service connection for a chronic 
skin disease (claimed as PCT) was denied.  

2.  In an unappealed rating decision dated in December 1997, 
the veteran's application to reopen his previously denied 
claim of entitlement to service connection for a chronic skin 
disease (claimed as PCT) was denied for failure to submit new 
and material evidence.

3.  In an unappealed rating decision dated in January 1999, 
the veteran's application to reopen his previously denied 
claim of entitlement to service connection for a chronic skin 
disease (claimed as PCT and cancer) was denied for failure to 
submit new and material evidence.

4.  The additional evidence submitted subsequent to the 
January 1999 rating decision is not cumulative and redundant, 
bears directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled, raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a chronic skin disease.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a chronic skin 
disease.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court) 
addressed directives consistent with the VCAA with regard to 
new-and-material-evidence claims.  The Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  Because the Board is reopening of the 
claim of entitlement to service connection for a chronic skin 
disease for a de novo review on the merits, the new and 
material evidence claim is being granted in full and the 
notification and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 as they pertain solely to the 
new and material evidence issue are deemed to have been fully 
satisfied.

Factual background and analysis:  Whether new and material 
evidence was submitted to reopen a previously denied claim of 
entitlement to service connection for a chronic skin disease.

The veteran is seeking service connection for a chronic skin 
disease.  The history of his claim shows that his initial 
claim for VA compensation for a chronic skin disease was 
adjudicated in rating decisions dated in April 1994 and April 
1995.  Evidence reviewed by the RO at the time included the 
veteran's service medical records.  These show that his skin 
was normal on induction examination in February 1967.  In 
November 1967, he was treated for dermatophytosis (tinea 
versicolor) of his chest and right leg, manifested by several 
patches of depigmented and scaling skin.  No further 
treatment for skin problems were shown in service and on 
separation examination in August 1969 the veteran's skin was 
found to be clinically normal.  

Post-service medical records included the report of an April 
1970 VA medical examination which shows normal skin with no 
significant lesions noted.  A VA skin examination conducted 
in May 1974 shows that the veteran complained of recurrent 
fungal infections of the skin on his chest.  However, the 
skin of his chest, arms, and shoulders was clear at the time 
of the examination.

In statements dated in May 1994, June 1994, and February 
1995, the veteran's private physician, J.D.C., D.O., who held 
a post as an Assistant Professor of Oncology at Johns Hopkins 
Oncology Center, expressed his opinion that the veteran's 
skin diagnosis was PCT that was manifested by skin rash in 
service and was secondary to the veteran's exposure to the 
chemical herbicide Agent Orange while serving in the Republic 
of Vietnam.

The RO considered the aforementioned evidence and denied the 
veteran's claim of entitlement to service connection for a 
chronic skin disease rating decisions dated in April 1994 and 
April 1995.  Copies of correspondence associated with the 
claims file shows that the veteran was notified of these 
denials and his appellate rights in letters dated in April 
1994 and April 1995.  However, he did not thereafter submit a 
timely appeal of either determination and they became final.

In October 1997, the veteran applied to reopen his skin 
disease claim.  The applicable law and regulations requires 
that he submit new and material evidence in order to reopen 
his claim for a chronic low back disability.  Evidence 
submitted by the veteran included a private medical statement 
dated in July 1997 from Dr. J.D.C., which contained an 
opinion linking the veteran's PCT diagnosis to his period of 
active duty.  In a December 1997 rating decision, the RO 
denied the veteran's application to reopen the claim on the 
basis that Dr. J.D.C.'s statement was duplicative of his 
previously submitted opinions.  He was sent notice of this 
determination and his appellate rights in December 1997 but 
did not thereafter timely appeal the decision and it became 
final.

Thereafter, in a January 1999 rating decision, the RO once 
again adjudicated the veteran's application to reopen his 
skin disease claim and considered clinical evidence that 
included statements dated in January 1998, March 1998, and 
April 1998 from Dr. J.D.C., in which he diagnosed the veteran 
with PCT and possible basal cell carcinoma to Agent Orange 
exposure in service.  The application to reopen the claim was 
again denied for failure to submit new and material evidence 
on the basis that Dr. J.D.C.'s opinions were duplicative of 
his previously considered statements.

In March 2003, the veteran applied once again to reopen his 
claim for VA compensation for a chronic skin disease.  
Pursuant to his application, he submitted a statement dated 
in March 2004 from Dr. J.D.C. in which the physician opined 
that the veteran's diagnoses of a germ cell tumor and PCT 
were the result of his exposure to Agent Orange during active 
duty in Vietnam.

In August 2003, the RO incorrectly determined that the 
veteran's claim was a new and previously unadjudicated claim 
of entitlement to service connection for skin cancer and 
addressed the matter on the merits.  The Board notes that the 
issue of service connection for skin cancer was, in fact, 
previously adjudicated in the final rating decision of 
January 1999, which considered the statement of Dr. J.D.C., 
who presented a diagnosis of possible basal cell carcinoma 
(i.e., skin cancer) in addition to PCT as being linked to 
Agent Orange exposure in service.  Therefore, the issue on 
appeal is whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a chronic skin disease.

Also associated with the claims folder are two Veterans' 
Hospital Administration (VHA) opinions from VA physicians 
dated in November 2006 and June 2007 addressing the veteran's 
claim that PCT was manifested by skin rash in service and was 
secondary to the veteran's exposure to the chemical herbicide 
Agent Orange while serving in the Republic of Vietnam.  These 
opinions were requested by the Board.  Neither opinion has 
been reviewed by the RO.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  Except as provided in § 
5108, when a claim is disallowed by the Board, the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b) (West 2002).  The regulation defining new and 
material evidence, found at 38 C.F.R. § 3.156(a) was revised 
and applies only to a claim to reopen a finally decided claim 
that, as is the case in the present situation, was received 
on or after August 29, 2001.  38 C.F.R. § 3.159(c).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The Board has reviewed the evidence submitted and finds that 
it meets the criteria for new and material evidence for 
purposes of establishing a basis to reopen the veteran's 
previously denied claims of entitlement to service connection 
for a chronic low back disability.  The private medical 
statement of March 2004 from Dr. J.D.C. presents an objective 
medical opinion that associates the veteran's dermatological 
diagnoses of a germ cell tumor and PCT to Agent Orange 
exposure during his period of military service in Vietnam.  
Although Dr. J.D.C. has previously submitted clinical opinion 
statements since 1994 that associate the veteran's skin 
diagnoses to Agent Orange exposure in military service, the 
Board observes that each successive statement is, in essence, 
a new and updated medical opinion that is predicated upon 
newer medical facts pertaining to the veteran's skin disease 
that are obtained during the course of Dr. J.D.C.'s ongoing 
treatment of the veteran over the past decade.  His current 
medical opinion thus serves to corroborate and expound upon 
his previous nexus opinions in this regard, and can therefore 
serve as new and material evidence.  See Paller v. Principi, 
3 Vet. App. 535, 538 (1992).  The Board therefore concludes 
that the March 2004 statement of Dr. J.D.C. is not cumulative 
and redundant as it bears directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled, it raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a chronic skin 
disease.  Likewise the two VHA opinions are new and material 
evidence and have not been reviewed by the RO.  These 
opinions relate to an unestablished fact necessary to 
substantiate the claim, and as such must be reviewed by the 
RO.  Accordingly, a basis to reopen the claim of service 
connection for a chronic skin disease has been presented and 
the claim is thus reopened for a de novo review on the 
merits.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic skin disease 
is reopened for a de novo review.


REMAND

By action of this appellate decision, the Board has reopened 
the veteran's claim of entitlement to service connection for 
a chronic skin disease for a de novo review.  During the 
course of the appeal, the Board has also obtained two 
Veterans Health Administration (VHA) medical nexus opinions 
addressing the issue on appeal.  These VHA opinions, dated in 
November 2006 and June 2007, are factually predicated upon a 
review by the respective VHA physicians of the veteran's 
claims folder.  However, as an appellate entity, the Board 
must defer adjudication of the newly reopened claim on the 
merits until the agency of original jurisdiction has reviewed 
it in the first instance.  This is to protect the veteran 
from prejudice and to safeguard his right to appellate due 
process.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The case is therefore REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the reopened claim of 
entitlement to service connection for a 
chronic skin disease.  See also 38 C.F.R. 
§ 3.159 (2006).

2.  Thereafter, the claims file must be 
reviewed to ensure that all relevant 
evidentiary and procedural development 
has been completed.  Then, the reopened 
claim of entitlement to service 
connection for a chronic skin disease 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and an adequate time to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


